Case 1:18-cv-01599-MN Document 176 Filed 01/06/21 Page 1 of 4 PageID #: 8367


                                                                                             WILMINGTON
                                                                                            RODNEY SQUARE

                                                                                               NEW YORK
                                                                                       ROCKEFELLER CENTER




                                                                                             Anne Shea Gaza
                                                                                               P 302.571.6727
                                                                                              agaza@ycst.com


                                          January 6, 2021


VIA CM/ECF

The Honorable Sherry R. Fallon
United States District Court
for the District of Delaware
844 North King Street
Wilmington, DE 19801

               Re:    Best Medical International, Inc. v. Varian Medical Systems, Inc., et al.,
                      C.A. No. 18-1599-MN-SRF

Dear Magistrate Judge Fallon:

        Pursuant to the Court’s November 30, 2020 Order, Plaintiff Best Medical International,
Inc. (“Best”) hereby moves to compel Defendants Varian Medical Systems, Inc. and Varian
Medical Systems International, A.G. (collectively, “Varian”) to produce documents related to a
recently announced acquisition of Varian by Siemens Healthineer, Inc. On August 2, 2020,
Varian announced that it has entered into a definitive agreement to combine with Siemens
Healthineer in an all-cash transaction valued at $16.4 billion. (Exhibit A.) Shortly following the
announcement, Best served a Fifth Set of Requests for Production, RFP Nos. 150-153, seeking
documents related to the acquisition. (Exhibit B.) Documents related to the acquisition are
directly relevant to the claims and defenses in this lawsuit, including, without limitation,
damages owed to Best, valuation of the Asserted Patents, and Varian’s continued willful
infringement of the Asserted Patents. On October 5, 2020, Varian responded to Best’s requests
for production with boilerplate objections. As to RFP Nos. 150-151, it refused to produce any
additional documents. (Exhibit C.) As to RFP Nos. 152-153, Varian advised that it would limit
its search for responsive documents to six custodians (see Exhibit E) who may not have been
involved the acquisition, and thus appear to have no responsive documents. The parties met and
conferred to no avail, but narrowed the issues in dispute to three objections: (1) relevance; (2)
cumulativeness; and (3) with respect to RFP Nos. 152 and 153, that the requests sought
documents outside the scope of the “Stipulation Regarding Discovery, including Discovery of
Electronically Stored Information (“ESI”)” (“ESI Stipulation”). (Exhibits E and F.) As discussed
below, none of Varian’s objections have any merit. The Court should grant Best’s motion and order
production of documents responsive to Best’s Fifth Set of Requests of Production, Nos. 150-153.

      Background. Best filed a Complaint on October 18, 2018 (D.I. 1) and an Amended
Complaint on September 9, 2019 (D.I. 42) alleging infringement of U.S. Patent Nos. 6,038,283,
            Rodney Square ● 1000 North King Street ● Wilmington, DE 19801
                 P   302.571.6600     F   302.571.1253      YoungConaway.com
Case 1:18-cv-01599-MN Document 176 Filed 01/06/21 Page 2 of 4 PageID #: 8368
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Sherry R. Fallon
January 6, 2021
Page 2

6,393,096, 7,266,175, and 7,015,490 (the “’283”, “’096”, “’175”, and “’490” patents,
respectively and collectively the “Asserted Patents”). The Court entered a Scheduling Order on
July 15, 2019 (D.I. 29) that has since been amended several times with the most recent
amendment entered on November 23, 2020 (D.I. 170). Over 15 months after the commencement
of this lawsuit, the parties finalized a “Stipulation Regarding Discovery, including Discovery of
Electronically Stored Information (“ESI”)” on January 24, 2020. (Exhibit F.) The parties have
produced tens of thousands of pages of documents, exchanged infringement and invalidity
contentions, and responded to numerous interrogatories, requests for admissions, and requests for
production. Document production substantially completes on January 14, 2021 and fact
discovery closes on March 12, 2021. (See D.I. 170.)

       Legal Standard. Federal Rule of Civil Procedure 26(a)(1) provides that:

       Parties may obtain discovery regarding any nonprivileged matter that is relevant to any
       party’s claim or defense and proportional to the needs of the case, considering the
       importance of the issues at stake in the action, the amount in controversy, the parties’
       relative access to relevant information, the parties’ resources, the importance of the
       discovery in resolving the issues, and whether the burden or expense of the proposed
       discovery outweighs its likely benefit. Information within this scope of discovery need
       not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). Rule 26 is liberally construed in favor of disclosure because “relevance
is a broader inquiry at the discovery stage than at the trial stage.” See Duncan v. Black, C.A. No.
2:15-1347, 2018 WL 317957, at *2 (W.D. Pa. Jan. 8, 2018) (citing Tele-Radio Sys. Ltd. v. De
Forest Elecs., Inc., 92 F.R.D. 371, 375 (D.N.J. 1981)); AgroFresh, Inc. v. Essentiv LLC, et al.,
C.A. No. 16-66-MN-SRF, 2018 WL 9578196 *2 (D. Del. Dec. 11, 2018).

         Varian’s Acquisition Documents Are Relevant and Not Cumulative. Varian’s
relevance objection is applicable to RFP Nos. 150 and 151. (Exhibits D and E.) Importantly,
Varian concedes that the requests do seek relevant documents, but argues that the requests are
overly broad and would include documents related to business units and/or products that are not
at issue in this lawsuit. (Exhibit D.) While Best believes that all of the documents related to the
acquisition are relevant for at least the reason that they are necessary to calculate the relative
value of the $16.4 billion purchase price attributable to the business unit and/or products at issue
in this lawsuit – which is relevant, at a minimum, to damages – in an effort to compromise,
during the meet and confer Best offered to limit RFP Nos. 150 and 151 to the documents related
to only the business unit and/or products at issue and thus mooting Varian’s relevance
objections. Moreover, because these requests seek a discrete set of documents that have
presumably been compiled (and Varian has not suggested otherwise) – for example, in the
Varian data room for the acquisition, there is minimal burden or cost to Varian to collect and
produce these documents.

        Varian also objects on the basis that the acquisition-related documents would be
cumulative of other documents that Varian has or may produce. Varian’s cumulativeness
objection should be rejected for at least three reasons. First, the selection and compilation of
Case 1:18-cv-01599-MN Document 176 Filed 01/06/21 Page 3 of 4 PageID #: 8369
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Sherry R. Fallon
January 6, 2021
Page 3

documents and information Varian provided to Siemens Healthineer as part of the acquisition is
itself relevant and probative of at least Varian’s understanding and beliefs concerning the current
and future market for the accused products, the sales and profitability (both past and future
outlook), the competitive landscape, and the relative importance of the accused products to
Varian. Second, Best is not in a position to know whether the documents that Varian provided to
Siemens Healthineer have already been produced. Even if there may be some overlap of
information in the documents produced in this litigation with the documents provided to Siemens
Healthineer, the representations Varian made to Siemens Healthineer supporting the value of the
business unit and/or products at issue is highly relevant and not something that is cumulative of
other documents that have been produced. Third, Varian’s cumulative objection should be
weighed against the relative burden and costs to Varian. In this case, as discussed above, the
requested documents are all documents that Varian has presumably collected and are in a
separate repository (e.g. a Varian data room). The burden and costs to Varian would therefore be
minimal.

        Varian’s Communications With Siemens About the Asserted Patents and/or This
Lawsuit Are Not Outside the Scope of the ESI Stipulation. RFP Nos. 152 and 153 seek
documents and communications between Varian and Siemens Healthineer regarding the Asserted
Patents and this lawsuit. While Varian indicated it would produce documents responsive to RFP
Nos. 152 and 153 consistent with the ESI Stipulation (Exhibit F), it became apparent during the
meet and confer that Varian is using the ESI Stipulation as a shield to avoid discovery of highly
relevant information. (See Exhibit E.) The ESI Stipulation limits the number of custodians to
six. Exhibit F ¶ 3(a). The parties negotiated and identified the six Varian custodians on June 12,
2020. None of the six Varian custodians have been identified as having knowledge of or been
involved in the acquisition. Indeed, the acquisition was not even made public until August 2020,
months after the ESI Stipulation was negotiated (January 2020) and the custodians were
identified (June 2020). Yet, Varian will still only commit to searching for documents responsive
to RFP Nos. 152 and 153 from the original six custodians, most if not all of whom are not likely
to have been directly involved in the acquisition and/or had communications with Siemens
Healthineer regarding the Asserted Patents and/or this lawsuit. It would be manifestly unfair to
Best to allow Varian to use the ESI Stipulation that was negotiated before the acquisition was
announced as a shield to limit the scope of discovery. Moreover, Varian’s proposal to allow Best
to substitute one of the six custodians with another custodian is illusory when Varian has not
identified who, if anyone, had such communications with Siemens Healthineer.

        In addition, RFP Nos. 152 and 153, unlike other requests, are not seeking general
communications regarding the Asserted Patents or this lawsuit, but is instead specifically limited
to communications between Varian and Siemens Healthineer regarding the Asserted Patents and
this lawsuit as part of the acquisition. This is a discrete set of communications during a discrete
time period and all within the knowledge and possession of Varian. The ESI Stipulation
expressly permits such requests. Exhibit F ¶ 3(a) (“The identification of a custodian shall not
prevent a party from seeking production from a custodian not so identified.”). Even if Varian
argues that Paragraph 3(a) does not control its obligations under the ESI Stipulation, at a
minimum, it authorizes Best to request the relief it now seeks from the Court.
Case 1:18-cv-01599-MN Document 176 Filed 01/06/21 Page 4 of 4 PageID #: 8370
YOUNG CONAWAY STARGATT & TAYLOR, LLP
The Honorable Sherry R. Fallon
January 6, 2021
Page 4

         For the foregoing reasons, Best respectfully requests that the Court enter an Order,
substantially similar to the proposed order attached hereto (Exhibit G), compelling Varian to
produce documents responsive to RFP Nos. 150-153 within thirty (30) days, including, but not
limited to, responsive electronically stored information from additional custodians beyond those
it has already identified under the ESI Stipulation. With respect to RFP Nos. 150 and 151, such
production may be limited to documents related to only the business unit and/or products at issue
in this case.


                                                       Respectfully,

                                                       /s/ Anne Shea Gaza

                                                       Anne Shea Gaza (No. 4093)


Enclosures (Exhibits A-G)

cc:      All Counsel of Record (via Electronic Mail)




27560603.1
